DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge (10,106,942).


A center blade (36) and first and second wing blades (38) each positioned on opposite ends of the center blade
A channel (72,74) running longitudinally along a back of the center blade, substantially along a length of the center blade
First and second wing bars (68,70) attached to respective backs of the first and second wing blades, wherein the first and second wing bars are configured to be slidably received within the channel (72,74) for reciprocal movement so that at least one of the first and second wing blades are moved inwardly toward the center blade or moved outwardly away from the center blade, thereby adjusting an overall width of the snowplow
Wherein the channel (72,74) comprises a cross sectional shape defined by a plurality of surfaces, and further comprising at least one gap formed in at least one of the plurality of surfaces to permit snow and water to fall and or glow through the gap and away from the adjustable snowplow
At least one attachment component (20) for attaching the center blade to a vehicle
[AltContent: textbox (gaps)]











Regarding claim 2, the center blade and the first and second wing blades further comprise wing tips (66) to engage a road surface or other surface being plowed by the snow plow.

Regarding claim 3, at least one of the first and second wing bars (68,70) is moved by at least one cylinder (76) operated to extend and retract a respective piston rod that is engaged to a respective first wing bar, wherein the at least one cylinder is at least one of a hydraulic cylinder or a pneumatic cylinder.

Regarding claim 4, Roberge discloses at least one support bracket attached to the back of the center plate, wherein the at least one support bracket extends generally vertically and rearwadly away from a back surface of at least one of the center blade and the first and second wing blades.

    PNG
    media_image3.png
    459
    602
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support bracket)]











Regarding claim 6, the cross sectional shape of the channel is a generally rectangular cross sectional shape defined by four surfaces formed by four members comprising a top front member, a top back member, a bottom front member and a bottom back member.



Regarding claim 8, the gap comprises at least one of a top gap, a bottom gap a front gap and a back gap to permit snow to fall or flow away from the plow (see annotated figure 2 above).

Regarding claim 10, the first and second wing bars are hollow with a generally rectangular cross sectional shape respectively having four sides.

Regarding claim 12, Roberge discloses at least one support arm for interconnecting at least one of the first and second wing blades to a respective one of the first and second wing bars.

    PNG
    media_image5.png
    375
    310
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support arm)]















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (10,106,942) as applied to claim 1 above and further in view of Quenzi (6,408,549).

Regarding claim 11, Roberge discloses the invention as described above, but fails to disclose openings in the wing bars.  Like Roberge, Quenzi also discloses an adjustable snow plow with a channel on a center blade for receiving wing bars on wing blades to adjust the width of the plow blade.  Unlike Roberge, Quenzi discloses at least one opening in the wing bars to reduce the weight of the components (said openings would also allow for snow to fall/flow out of the wing bars).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include openings in the wing bars of Roberge as taught by Quenzi to reduce the weight of the components and to save on material costs.


Allowable Subject Matter
Claims 5, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671